        Case 4:19-cv-00420-RH-MJF Document
                               STATE       101-5 Filed 08/31/20 Page 1 of 4
                                     OF NEVADA
BARBARA K. CEGAVSKE                                                                     Commercial Recordings Division
                                                                                               202 N. Carson Street
      Secretary of State                                                                      Carson City, NV 89701
                                                                                             Telephone (775) 684-5708
                                                                                                Fax (775) 684-7138
KIMBERLEY PERONDI                                                                            North Las Vegas City Hall
                                                                                        2250 Las Vegas Blvd North, Suite 400
    Deputy Secretary for                         OFFICE OF THE                              North Las Vegas, NV 89030
   Commercial Recordings
                                           SECRETARY OF STATE                                Telephone (702) 486-2880
                                                                                                Fax (702) 486-2888




                                                 Certified Copy
                                                                                        02/28/2020 14:22:08 PM
  Work Order Number:                           W2020022802095 - 437780
  Reference Number:                            20200510926
  Through Date:                                02/28/2020 14:22:08 PM
  Corporate Name:                              CAMBRIDGE CAPITAL GROUP
                                               ADVISORS, LLC


  The undersigned filing officer hereby certifies that the attached copies are true and exact
  copies of all requested statements and related subsequent documentation filed with the
  Secretary of State’s Office, Commercial Recordings Division listed on the attached report.
  Document Number              Description                                                         Number of Pages
  20190356866                  Articles of Dissolution - 12/17/2019                                1
  20180080990-47               Amended List - 02/22/2018                                           1
  20170278008-25               Articles of Organization - 06/28/2017                               1


                                                                      Respectfully,




                                                                       BARBARA K. CEGAVSKE
                                                                         Nevada Secretary of State
  Certified By: Electronically Certified
  Certificate Number: B20200228617250
  You may verify this certificate
  online at http://www.nvsos.gov
                                                           Filed08/31/20
              Case 4:19-cv-00420-RH-MJF Document 101-5 Filed                         Business
                                                                 in the Office of Page  2 ofNumber
                                                                                              4
                                                                                     E0308052017-9
                    BARBARA K. CEGAVSKE                                                                Filing Number
                                                                                                       20190356866
                    Secretary of State                                                                 Filed On
                                                                                 Secretary of State
                    202 North Carson Street                                                            12/17/2019 09:05:43 AM
                                                                                 State Of Nevada
                    Carson City, Nevada 89701-4201                                                     Number of Pages
                    (775) 684-5708                                                                     1
                    Website: www.nvsos.gov
                               www.nvsilverflume.gov


                 Certificate of Dissolution/Cancellation
                        Limited-Liability Company
                                       NRS 86, 86.544, 86.547 and 89
 TYPE OR PRINT - USE DARK INK ONLY - DO NOT HIGH LIGHT
1. Entity information:   Name of entity as on file with the Nevada Secretary of State:
                          CAMBRIDGE CAPITAL GROUP ADVISORS, LLC

                         Entity or Nevada Business Identification Number (NVID): NV20171411751

2. Type of                   NRS 86.490: Dissolution before commencement of business
Dissolution/
                                   a) The management of the limited-liability company is vested in one or more
Withdrawal Filing                  managers;
Being Completed:
(Select only one box)              b) The limited-liability company has not commenced business; and,
                                   c) No member's interest in the limited-liability company has been issued
                         The document must be signed by of at least two-thirds of the organizers or the managers.
                         Effective Date and Time: (Optional)

                                   Date:                                    Time:
                                            (must not be later than 90 days after the certificate is filed)

                             NRS 86.531: Articles of Dissolution
                                    The company has been or will be dissolved. Effective date and time of dissolution
                                    (required):
                                    Date: 12/17/2019                        Time:    12:00 PM
                                            (must not be later than 90 days after the certificate is filed)

                             NRS 80.547: Cancellation for Foreign Limited-Liability Company Registration
                                   Name under which this foreign limited-liability company conducts business in Nevada:



                                   Any other information the manager or member filing the certificate deems necessary:




3. Signature*:
(Required)                   Gail Milon
                         X
                              Signature of Manager, Member or Organizer




 FILING FEE: $100.00                                                                                                    Page 1 of 1
                                                                                                                   Revised: 1/1/2019
Case 4:19-cv-00420-RH-MJF Document 101-5 Filed 08/31/20 Page 3 of 4




                                                Filed in the Office of   Business Number
                                                                         E0308052017-9
                                                                         Filing Number
                                                                         20180080990-47
                                                Secretary of State       Filed On
                                                                         02/22/2018
                                                State Of Nevada
                                                                         Number of Pages
                                                                         1
Case 4:19-cv-00420-RH-MJF Document 101-5 Filed 08/31/20 Page 4 of 4




                                                Filed in the Office of   Business Number
                                                                         E0308052017-9
                                                                         Filing Number
                                                                         20170278008-25
                                                Secretary of State       Filed On
                                                                         06/28/2017
                                                State Of Nevada
                                                                         Number of Pages
                                                                         1
